Case: 18-51051      Document: 00515181823        Page: 1     Date Filed: 10/31/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                   No. 18-51051                             FILED
                                 Summary Calendar                    October 31, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk


UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

JUSTIN LAMAR WARE, also known as Wolf,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 1:18-CR-198-1




Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *

      Justin Ware appeals his conviction and sentence for conspiracy to



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-51051     Document: 00515181823     Page: 2   Date Filed: 10/31/2019


                                  No. 18-51051

interfere with commerce by threats or violence per 18 U.S.C. § 1951 and pos-
session of a firearm in furtherance of a crime of violence per 18 U.S.C. § 924(c).
He contends that the district court erred by failing to inquire into his com-
plaints at sentencing regarding defense counsel. Ware seeks to have his judg-
ment vacated and remanded for a hearing on the complaints about counsel. He
asserts that if the court finds a Sixth Amendment violation, he should be
resentenced.

      The government seeks enforcement of the appeal waiver. Ware does not
challenge the knowing or voluntary nature of the waiver, instead contending
that it is inapplicable because he cannot prospectively waive such a right.

      The record shows that the waiver was knowing and voluntary, as Ware
knew that he had the right to appeal and that he was giving up that right by
entering into the plea agreement. See United States v. Bond, 414 F.3d 542,
544 (5th Cir. 2005); United States v. Portillo, 18 F.3d 290, 292−93 (5th Cir.
1994). Additionally, we have upheld prospective appeal waivers. See United
States v. White, 307 F.3d 336, 340−44 (5th Cir. 2002); United States v. Melan-
con, 972 F.2d 566, 567 (5th Cir. 1992). Thus, the waiver precludes considera-
tion of the appeal. See United States v. Story, 439 F.3d 226, 231 (5th Cir. 2006).

      Accordingly, the appeal is DISMISSED.




                                        2